Citation Nr: 1241952	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  04-00 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred as an inpatient from September 7, 2002, to September 11, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from September 1945 to November 1946. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a December 2002 determination by the Department of Veterans' Affairs Medical Center (VAMC) in Gainesville, Florida, that the appellant was not entitled to payment or reimbursement for unauthorized non-VA medical expenses incurred as an inpatient from September 5, 2002, to September 11, 2002; for additional outpatient treatment received on September 16, 2002, September 20, 2002, September 22, 2002, October 7, 2002, November 1, 2002, and November 9, 2002; and for outpatient surgical procedures performed on September 20, 2002 and October 14, 2002. 

In July 2004, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge designated by the Chairman of the Board to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing is of record.  At the hearing before the undersigned, the appellant testified that the medical expenses relating to skilled nursing care visits he received from September 11, 2002, through September 27, 2002, had been paid for by his Medicare "Part A" coverage, and that he was no longer seeking payment or reimbursement for these expenses.  Accordingly, the Board has removed this portion of medical expenses from the claimed payment or reimbursement sought on appeal. 

The United States Court of Appeals for Veterans Claims (Court), in Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

Following a review of the record, the Board, in April 2005, issued a decision that denied the appellant's claim for reimbursement expenses.  He was subsequently notified of that action and he then appealed to the Court.  The appellant argued before the Court that the Board's Decision should be overturned and reimbursement be paid because his inpatient care at a non-VA facility was in fact authorized.  He also argued that reimbursement should occur since he did not have health insurance because he was not receiving Medicare Part B (only Medicare Part A). 

Upon reviewing the appellant's claim, the Court issued a Memorandum Decision in September 2008.  The Court affirmed the part of the Board's decision that found that pre-authorization of expenses had not occurred.  It further found that the Board was correct when it did not authorize reimbursement of the appellant's outpatient expenses.  However, the Court did set-aside the portion of the Board's decision that found that reimbursement of inpatient expenses was not allowed under the law and regulations.  More specifically, the Court found that the record was unclear as to what inpatient expenses had been paid or covered by Medicare Part A, and what expenses were not paid. 

The Court went on to write: 

. . . Moreover, it is not clear that statutory section 1725 or the implementing regulations preclude reimbursement for all emergency-care expenses not covered by Medicare Part A and therefore incurred by veterans; or whether the statutory section or implementing regulations simply preclude reimbursement for any deductible or for expenses not covered by Medicare Part A on the basis that the claimant failed to properly submit a claim for Medicare Part A reimbursement.  Accordingly, remand is appropriate so that the Board can determine whether [the appellant] has any outstanding medical expenses for inpatient care, and, if so, the Board must more fully explain why he is or is not entitled to reimbursement from VA. 

In other words, if it is determined that some portion of the appellant's inpatient medical expenses have not been paid as a result of his coverage by Medicare Part A, the appellant may be eligible for reimbursement for these expenses by the VA. 

Based upon the instructions given by the Court, the Board, in April 2010, remanded the claim to the VAMC so that additional action could be accomplished with respect to the claim.  The claim was subsequently returned to the Board for review.  Upon review, the Board determined that the action that was requested in the April 2010 Remand was not specifically accomplished and as such, the claim needed to be returned to the VAMC for further action.  This occurred in April 2011.  The claim has since been returned to the Board.  

Upon reviewing the development that has occurred since April 2011, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the Court has concluded that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the VAMC received confirmation from all of medical care providers as to whether any or all of the monies owed to them was ever paid via Medicare A or by the VA.  This information was included in the claims folder.  Moreover, a nonfinancial audit of the appellant's hospitalization costs was accomplished and the results of that audit also have been included in the claims folder.  Upon reviewing all of the obtained and clarified information, the VAMC prepared and provided to the appellant a Supplemental Statement of the Case (SSOC) that discussed whether the appellant could be reimbursed for any additional costs incurred to him for private health care.  The SSOC confirmed the VA's previous denial.  Based on the foregoing, the Board finds that the VAMC substantially complied with the mandates of its April 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2012). 

The Board would note that the issue on appeal has been modified to reflect the VAMC's decision to award payment for care provided from September 5, 2002, through September 7, 2002.  The issue had previously been shown to be:  Entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred as an inpatient from September 5, 2002, to September 11, 2002.


FINDINGS OF FACTS

1.  The appellant is seeking VA payment of the cost of his private medical treatment provided at the Memorial Hospital Flagler for inpatient care provided from September 7, 2002, to September 11, 2002.  

2.  VA payment or reimbursement of the costs of the private medical care provided on the days in question was not authorized prior to the appellant undergoing that treatment; nor did the appellant request such authorization within 72 hours of admission.

3.  The private medical treatment was not for, or adjunct to, a service-connected disability; a nonservice-connected disability associated with and held to be aggravating a service-connected disability; the appellant did not have a total and permanent disability rating at the time of admission, and he was not a participant in a vocational rehabilitation program.

4.  The appellant was enrolled in the VA Health Care System during the 24 months preceding September 2002.

5.  The appellant is financially liable to the provider of the inpatient care treatment.

6.  The appellant does not have insurance to defray the costs of inpatient care treatment.

7.  The appellant has no remedy against a third party for payment of the emergency treatment provided.

8.  The appellant is not eligible for reimbursement under 38 U.S.C. 1728 for the inpatient care treatment provided.

9.  A VA or other federal facility/provider was feasibly available to provide the necessary medical care.

10.  The care provided at the Memorial Hospital Flagler for the period extending from September 7, 2002, to September 11, 2002, was not for emergent care. 


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the private inpatient medical expenses incurred for the period extending from September 7, 2002, to September 11, 2002, reimbursement for such expenses is not warranted.  38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.54 (2012).

2.  The criteria for payment or reimbursement of unauthorized medical expenses, pursuant to 38 U.S.C.A. § 1728, incurred for the period extending from September 7, 2002, to September 11, 2002, have not been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2012).  See also 76 Fed. Reg. 79,067-72 (Dec. 21, 2011). 

3.  The criteria for entitlement to reimbursement for the reasonable value of inpatient treatment received during the period extending from September 7, 2002, to September 11, 2002, have not been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-08 (2012).  See also 76 Fed. Reg. 79,067-72 (Dec. 21, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the VA asking that he be reimbursed for inpatient medical care he received at the Memorial Hospital Flagler, for the period extending from September 7, 2002, to September 11, 2002.  The record reflects that when the appellant originally presented himself at the hospital on September 5, 2002, he was seeking treatment for urinary retention.  At that time, he was not in receipt of VA compensation benefits for a service-connected disability.  Moreover, he was registered for benefits under Medicare Part A but not registered for benefits under Medicare Part B.  Further review of the record reveals that when he sought treatment, the treatment was emergent in nature.  However, for the period extending from September 7, 2002, to September 11, 2002, the question remains whether the appellant's urinary condition had stabilized such that he could have been relocated to a VA facility where he could have received the same type of treatment and care that he received at Memorial Hospital Flagler.  It is also noted that when the appellant originally sought reimbursement for care, a number of bills had been submitted to Medicare for payment.  Since that time, it appears that Medicare, through the appellant's enlistment in Medicare A, has paid for all but $812.00 (US dollars) of the costs incurred by the appellant for his inpatient care.  It is this reimbursement amount that remains in question before the Board after ten years.  

Under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  The VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the Court appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 (2012) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 (2012), the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2012).

The appellant has been repeatedly informed of the bases of the denial of the claim and he has been provided with a statement of the case, along with additional supplemental statements of the case, which outlines the laws and regulations used in evaluating his claim.  There is no indication that any additional notice or development would aid the appellant in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).  VA has informed the appellant that he should inform the agency of original jurisdiction of any additional information or evidence that he wanted VA to attempt to obtain on his behalf and that a signed release was necessary.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In the circumstances of this case, additional efforts to assist or notify the appellant would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

The appellant is seeking reimbursement for private inpatient medical expenses that were incurred at the Memorial Hospital Flagler for treatment received from September 7, 2002, to September 11, 2002.  The record indicates that on September 5, 2002, the appellant was taken by ambulance to the Memorial Hospital Flagler because of urinary retention.  The appellant was presented to the emergency room where a number of tests were accomplished to determine why the appellant was suffering from urinary retention.  At that time, it was discovered that the appellant was experiencing difficulties with his kidneys and he was admitted to hospital for treatment and recovery.  For the period extending from September 5, 2002, to September 7, 2002, the appellant was given a battery of tests along with pharmaceuticals to battle his kidney condition.  The appellant remained in hospital from the 7th of September to the 11th of September.  After that date, the appellant received skilled nursing for approximately sixteen days.  

Following his release from Memorial Hospital Flagler, the VA was sent a bill for the treatment it provided to the appellant.  The VA Medical Center (VAMC) subsequently denied the appellant's request for reimbursement.  In denying that request, the VAMC noted that the appellant had been registered in Medicare Part A, but not Medicare Part B, and that Medicare Part A should pay for his hospital stay.  This occurred shortly after his release from hospital in 2002 - since that time, it has been determined that after Medicare Part A reimbursed any allowable amount, the amount remaining on the appellant's bill was $812.00 (US dollars).  The VAMC has denied, and has continued to deny, the appellant's claim for reimbursement and he has appealed to the Board for review.  

A review of the record reveals that the Gainesville VAMC has denied his claim for payment of the treatment.  In denying the appellant's claim, the VAMC noted that the treatment was non-emergent and was not for a service-connected disability.  It has been further chronicled that the treatment provided for from September 7, 2002, to September 11, 2002, could have been provided to the appellant at a VA facility that was available to the appellant for admittance.  Subsequently, the appellant was notified that the Veterans Millennium Health Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 2000) of Section 1725, Title 38, United States Code, applied to his case. More specifically, since the treatment was non-emergent in nature, it was for inpatient care, that the appellant's condition had stabilized, and that a VA facility was available and capable of providing the care that he received at the Memorial Hospital Flagler, VA had no authority to pay any amount incurred by the appellant, and thus, the claim was denied. 

The record indicates that the appellant, at the time of the treatment at the Memorial Hospital Flagler, was not in receipt of VA compensation benefits.  He was not in receipt of a permanent and total rating disability.  At the time of the treatment, the appellant was 76 years old. 

Initially, in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the appellant received in a private facility for the treatment received on any of the dates in question.  See 38 U.S.C.A. § 1703(a) (West 2002); see also 38 C.F.R. § 17.54 (2012).  This is a factual, not a medical, determination.  See Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including: "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2012).

The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2012); see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2012).

In the present case, there is no evidence that the appellant sought and obtained proper authorization for VA payment of the private medical expenses he incurred while treated at the Memorial Hospital Flagler for the period extending from September 7, 2002, to September 11, 2002.  The record also does not indicate that the appellant may have contacted the VA within 72 hours of the initial care at the Memorial Hospital Flagler. 

Accordingly, the Board must conclude that prior authorization for the private medical treatment received for the treatment received was not obtained pursuant to 38 C.F.R. § 17.54 (2012), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2002).

The Court has stated that a "second avenue for potential relief for a veteran entitled to VA care forced to obtain treatment at a non-VA facility is 38 U.S.C. § 1728, which provides that the Secretary 'may, under such regulations as the Secretary shall prescribe, reimburse . . . for the reasonable value of such care or services . . . for which such veterans have made payment.'"  Malone, 10 Vet. App. at 541 (1997), quoting 38 U.S.C.A. § 1728(a) (West 2002).

Such reimbursement is available only where -

(1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health;

(2) such care or services were rendered to a service member in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service- connected disability, (C) for any disability of an appellant who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of an appellant who (i) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title), and (ii) is medically determined to have been in need of care or treatment . . . .; and (iii) [VA] or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.

38 U.S.C.A. § 1728(a) (West 2002 and Supp. 2010); 38 C.F.R. § 17.120 (2012).  See also 76 Fed. Reg. 79,067-72 (Dec. 21, 2011). 

The Court has observed that, given the use by Congress of the conjunctive "and" in the statute, emphasized in the above quotation, "all three statutory requirements would have to be met before reimbursement could be authorized."  Malone, 10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

It may be argued by the appellant that it was his belief that emergent medical attention was appropriate because he had been suffering from urinary retention and that he was in pain, needing immediate care.  The VA has actually agreed with the appellant and has found that the emergency room care and the care he received until the 7th of September, 2002, was emergency medical care.  However, after September 6, 2002, the appellant's condition had stabilized and he was improving.  Moreover, the evidence does not show that the treatment was for a service-connected disability or for a nonservice-connected disability that was affecting a service-connected disability.  See Swinney v. Shinseki, 23 Vet. App. 257 (2009).  Yet, there is nothing in the record that would indicate that the treatment was for a permanent and total disability, and the appellant was not participating in a vocational rehabilitation program.  As such, payment is not warranted for expenses incurred in conjunction with the inpatient treatment received for the period extending from September 7, 2002, to September 11, 2002, at the Memorial Hospital Flagler pursuant to 38 U.S.C.A. § 1728 (West 2002 and Supp. 2010).

Even if the Board is to accept that the care provided during the four days after the appellant's kidney condition had stabilized, the question still remains as to whether the appellant could have obtained similar services from a VA facility.  In this instance, there is nothing but the appellant's assertions suggesting that a VA facility was not available to him.  There is nothing in the record that indicates that the appellant contacted any department of the West Palm Beach VA Medical Center, which was approximately twenty miles from his home, seeking a referral for fee based care.  Accordingly, the Board concludes that the treatment undergone by the appellant could have occurred at a VA facility without placing the health of the appellant in serious jeopardy, or causing the appellant to experience serious impairment to bodily functions, or having serious dysfunction of any of the appellant's bodily organ or part.  See Swinney v. Shinseki, 23 Vet. App. 257 (2009). 

In other words, the Board finds that even if the care initially rendered by the private facility was for a medical emergency of such nature that delay could have been hazardous to life or health in light of the complaints expressed by the appellant, at the time of the treatment from September 7, 2002, to September 11, 2002, the appellant did not satisfy any of the four requirements of the second criterion, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1728 (West 2002 and Supp. 2010).

Finally, payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1002 (2012).  See also 76 Fed. Reg. 79,067-72 (Dec. 21, 2011).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  To be eligible for reimbursement under this authority the appellant has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions could be met by evidence establishing that an appellant was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was not a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the appellant could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the appellant becomes stabilized);

(e) At the time the emergency treatment was furnished, the appellant was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The appellant is financially liable to the provider of emergency treatment for the treatment;

(g) The appellant has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the appellant has coverage under a health-plan contract but payment is barred because of a failure by the appellant or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the appellant or provider against a third party for payment of such treatment; and the appellant has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the appellant's liability to the provider; and

(i) The appellant is not eligible for reimbursement under 38 U.S.C.A. 1728 for the emergency treatment provided (38 U.S.C.A. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of appellant's, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2012).  See also 76 Fed. Reg. 79,067-72 (Dec. 21, 2011).  Of note is that 38 U.S.C.A. § 1725 was amended effective February 1, 2010, however, the amendments are not applicable to this case.  See Pub. L. No. 111-137, § 1(a),(b), 123 State. 3495 (2010).

The existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not defined in 38 U.S.C.A. § 1728 (West 2002) or 38 C.F.R. § 17.1002 (2012).  Under the provisions of 38 C.F.R. § 17.53 (2012), a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52 and 17.53 (2012).  A VA facility would not be feasibly available if there was evidence establishing that an appellant was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA facility.  See 38 C.F.R. § 17.1002(c) (2012).

With respect to this item, the Board notes that VA medical personnel have concluded that when the appellant was initially brought to the Memorial Hospital Flagler, it was for an emergent condition.  However, after two days of intensive treatment, the appellant improved and it was determined, by VA medical personnel reviewing the complete claim, that the appellant's condition had stabilized and he could be transferred the eight miles from the private facility to the VA Medical Center in West Palm Beach.  The VA facility was open at the time of his treatment extending from September 7, 2002, to September 11, 2002, and could have provided the same type of treatment he received at the private facility. 

More importantly, there is no evidence of record, based on the medical records provided by Memorial Hospital Flagler, for the period extending from September 7, 2002, to September 11, 2002, that the inpatient treatment that the appellant received was emergent in nature.  There is no medical evidence that any delay in seeking medical attention from a VA facility after a transfer could have occurred would have been hazardous to life or health. 

Upon reviewing the evidence, the Board concludes that the appellant does not satisfy all of the elements of the Millenium Act:

(a) the services were provided in a hospital;

(b) delay in seeking immediate medical attention would not have been hazardous to life or health.  A prudent layperson who possesses an average knowledge of health and medicine and who was experiencing the symptoms complained thereof by the appellant may not have reasonably expected the absence of immediate medical attention to result in placing his health in serious jeopardy, or experiencing serious impairment to bodily functions, or having serious dysfunction of any bodily organ or part.  This is specifically true in this case because the appellant had receiving emergent care, he was recovering, his condition had stabilized, and he could have been transferred to a VA facility where he could have received the same treatment that he received for the time in question;  

(c) VA facilities that could have provided the appellant with the type of treatment he needed were feasibly available;

(d) there is a claim for care on five days, after the appellant had stabilized, and that care was not emergent in nature; 

(e) the appellant was enrolled in the VA health care system and received care at a VA medical facility within the previous twenty-four months;

(f) the appellant is financially liable to the provider of the hospital treatment, as noted by the private hospitalization bills;

(g) the appellant does not have additional medical coverage in the form of private health care insurance or other federal insurance that he could make a claim for the amounts not previously covered by Medicare Part A;

(h) he has no contractual or legal recourse against a third party; and

(i) he is not eligible for reimbursement under 38 U.S.C. 1728, as discussed above.

As the appellant did not receive treatment that could be considered emergent in nature and since there was a VA facility that was readily available to him, the Board thus concludes that the criteria for entitlement to reimbursement for the reasonable value of treatment received for the period extending from September 7, 2002, to September 11, 2002, have not been met.  38 U.S.C.A. § 1725 (West 2002 and Supp. 2010); 38 C.F.R. § 17.1000-08 (2012); also 76 Fed. Reg. 79,067-72 (Dec. 21, 2011).  The Board is bound by the law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Additionally, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  There simply is no provision in which the Board may grant the appellant the benefits sought.  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred as an inpatient from September 7, 2002, to September 11, 2002, is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


